DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Submissions
The substitute specification and the amendment to the claims filed August 06, 2020, have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) In claim 1, in line 10, “one of the series of 2D image slices” suggests that there are more than one series of 2D images slices.  However, only a single series of 2D image slices is previously mentioned.
	b) In claim 1, in lines 10-11, regarding, “a corresponding 2D image slice”, it is not clear to what the 2D image slice is corresponding.
	c) In claim 1, in lines 11-13, “...the corresponding 3D image slice is least different in morphology from the reference 2D image comparing to the other 2D image slices in the series of 2D image slices” is confusing.  There is a grammatical problem with the claim, perhaps due to a missing word or words.  
	d) Claims not discussed explicitly are indefinite by reason of their ultimate dependence upon claim 1.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent 10,591,392 to Torres et al. teaches clearing a tissue sample with a clearing solution, fluorescent staining the sample, and creating a 3D image of the sample using multiphoton imaging.
	U.S. Patent Application Publication 20120196320 to Seibel et al. teaches optical projection tomography for tissue specimens, in which a clearing agent is used and, 3D images are created.
	“Three-Dimensional Quantitative Analysis of Cell Nuclei for Grading Renal Cell Carcinoma” by Choi et al. teaches a method for renal cell carcinoma using 3D quantitative analysis of volumetric data derived from a confocal laser scanning microscope. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665